DETAILED ACTION
Receipt is acknowledged of Applicants’ amendments to the claims and remarks, filed on 10 March 2021.
The rejections under 35 USC 112, 2nd paragraph are withdrawn in view of the amendments to the claims and remarks.  
The present application is being examined under the pre-AIA  first to invent provisions. 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060013865 (“Ito”) in view of US 20090246263 (“Honma”) (see PTO-892 for both references).
Ito teaches a patch preparation (see abstract).
Regarding the wearing time of claim 1, the disclosed patch administers fentanyl for at least two days (see [0002])
Regarding claim 17(a) and 17(b), the disclosed patch comprises a backing layer and a drug layer laminated on the backing layer, wherein the drug layer consists of a pressure-sensitive adhesive comprising, inter alia, polyisobutylene (see [0020]).  
Regarding claim 17(c), the disclosed preparation may additionally comprise a release liner on the drug layer (see [0048]).
Regarding claim 17, the drug layer comprises fentanyl (see [0018]).
Regarding claim 17, the polyisobutylene comprises a high molecular weight polyisobutylene (having an average molecular weight of 800,000 to 1,600,000 – suggesting “polyisobutylene A”) and a low molecular weight polyisobutylene (having an average molecular weight of 30,000 to 80,000 – suggesting “polyisobutylene B”) (see [0021]).

Regarding the residual content and storage modulus of claim 17, the protection from abuse of claim 18, and the reduction of size of claims 19 and 20, Applicant’s composition, as claimed, contains the same components in the same configuration as the combined teachings of the prior art.  Properties are the same when the structure and composition are the same.  Thus, burden shifts to applicant to show unexpected results, by declaration or otherwise.  In re Fitzgerald, 205 USPQ 594.  In the alternative, the claimed properties would have been present once the composition was employed in its intended use.  In re Best, 195 USPQ 433.   
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the method of claim 17 as taught by Ito in view of Honma.  One of ordinary skill in the art at the time the invention was made would have been motivated to apply such a composition because it has high formulation stability and excellent skin permeability, as explained by Ito (see [0018]).   
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 10 March 2021 have been fully considered but they are not persuasive.
Applicant argues that “the cited passage of Honma guides on of ordinary skill in the art to use 1-4% fentanyl for the sole reason of preventing crystal formation; i.e., to avoid undissolved fentanyl from being present.”  See remarks, page 7.
Examiner respectfully submits that 1-4% is a preferred embodiment, not the general teaching, which is 1-6% (see [0034]).  Thus, while Honma teaches that it is preferred that adhesive remnant and crystal formation be prevented, it is not required, as Honma explicitly teaches an amount above 4%, i.e., up to 6%.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
Further, as noted in the obviousness rejection, an amount of undissolved active ingredient is not claimed, thus even one molecule of undissolved active ingredient would meet the claim limitation.    
Applicant notes that [0033] of Honma states that active drug has to be contained in the pressure-sensitive adhesive in a dissolved state.  See remarks, page 8.
As noted above, an amount of undissolved active ingredient is not claimed, thus even one molecule of undissolved active ingredient would meet the claim limitation.  Honma’s teaching of up to 6% fentanyl would lead to crystal formation, as noted in [0034].  Thus, the instant claims do not preclude a composition comprising dissolved active agent combined with crystalized active agent.
Applicant notes that [0003] of Honma states that drug should be dissolved in view of its diffusion and skin permeation.  See remarks, page 8.
The qualifier “desirable” used in [0003] suggests that the dissolved state is preferred, not required.  Additionally, as explained above, Honma teaches an amount of fentanyl above 4%, which would lead to crystal formation in addition to dissolved drug, which is not precluded by the instant claims as currently constructed.
Applicant notes that Ito discloses that more than 6% should not be sued in order to “exclude bad effects due to crystallization.”  See remarks, page 8.      
As with Honma, the 1-6% range of Ito is preferred, not required.  The language of Ito does not suggest that the reference requires zero crystallization.  As noted above, an amount of undissolved active ingredient is not claimed, thus even one molecule of undissolved active ingredient would meet the claim limitation.    
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615